       Case 3:14-cv-00818-CWR-LRA Document 61 Filed 01/03/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

CAMPAIGN FOR SOUTHERN                                                               PLAINTIFFS
EQUALITY, et al.

V.                                                        CAUSE NO. 3:14-CV-818-CWR-LRA

PHIL BRYANT, et al.                                                               DEFENDANTS

                                             ORDER

        As there has been no activity in this matter for more than 12 months, the Clerk is directed

to administratively close this case.

        An Order administratively closing a case is a management device for the convenience of

the Court. It does not affect the parties’ substantive or procedural rights. See Penn W. Assocs.

Inc. v. Cohen, 371 F.3d 118, 128 (3d Cir. 2004); Lehman v. Revolution Portfolio, LLC, 166 F.3d

389, 392 (1st Cir. 1999); American Heritage Life Ins. Co. v. Orr, 294 F.3d 702, 715 (5th Cir.

2002) (Dennis, J., concurring).

        If necessary, any party may move to reopen this case without payment of an additional

filing fee.

        SO ORDERED, this the 3rd day of January, 2019.

                                              s/ Carlton W. Reeves
                                              UNITED STATES DISTRICT JUDGE
